DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 5/18/20 has been considered by the examiner.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant has claimed a method without claiming any steps making it unclear what the method is claiming. 
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.  See MPEP 2173.05(q). Additionally, in claim 1, line 22, “a detection or anticipation” is claimed, but in lines 24 and 25, only “the detection” is claimed making it unclear whether either the detection or the anticipation is required or 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Slade (US 6,002,256) in view of Bredemann (US 2014/0103845).
 	With respect to claim 1, Slade discloses a method for at least partially removing the oscillations (Fig. 5) occurring at the end (Fig. 5 time 40 µs to 60                         
                            µ
                        
                    s) of a current discharge through structural diodes (Fig. 2 31,33,35,37) for a switching structure                         
                            µ
                        
                    s) occurring on the outputs at the end of current discharge through the structural diodes, wherein a detection or anticipation (col. 6, lines 15-25, approximately 5 µs after end of pulse) of the end of discharge and a forced preservation (Fig. 18 62-63 turned on) of a freewheel after the detection [after pulse has decayed sufficiently] of the end of discharge are carried out, the forced preservation of the freewheel (Fig. 18) after the detection of the end of discharge taking place for a predetermined preservation time (Fig. 7). Slade discloses the two capacitances as parasitic capacitances and does not require 
 	Bredemann discloses at least two capacitors (Fig. 3 C) being connected to bypass the inductive load (Fig. 3 Motor Winding) in an H-bridge. It would have been obvious to one of ordinary skill in the at the time of filing of the invention to implement at least two capacitors connected to bypass the inductive load in order to protect the switches by limiting the voltage at the switching node outputs.

 	With respect to claim 8, Slade in view of Bredemann make obvious the method as claimed in claim 1, in which the freewheel time is programmed (Fig. 7) and determined either by calculation or by experience [implemented set time after pulse], if applicable after detection of a nonzero current threshold [also determined by experience]. 
Allowable Subject Matter
 	Claims 2-7 and 9-20 are rejected as indefinite for the reasons stated above but could be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the indefinite rejections were overcome. While the prior art discloses removing the oscillations by a forced preservation of a freewheel after the anticipation of the end of the discharge in an H-bridge, the prior art 
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schulz (US 5,119,000) and Smith (US 2010/0254221) disclose damping in an H-bridge. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839